Citation Nr: 1123747	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in June 2008.  This matter was remanded in August 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By way of a June 1971 rating decision, the RO denied the Veteran's claim for a laceration of the right cheek below the right eye.  The appellant failed to file a timely notice of disagreement.  

2.  Certain evidence received since the June 1971 rating decision is neither cumulative nor redundant of the evidence of record at the time of the June 1971 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The June 1971 RO rating decision, which denied the Veteran's claim for service connection for a laceration injury of the right cheek (below the right eye) is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the June 1971 RO rating decision is new and material; accordingly, the claim of service connection for a right eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO adjudicated the Veteran's claim for a right eye disability as a new claim (rather than an application to reopen a previously denied claim) despite the fact that the injury claimed by the Veteran is the same injury he alleged in 1971.  Despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156(a) (2010) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a laceration of the right cheek below the right eye was denied by way of a June 1971 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the June 1971 rating decision became final.  The evidence on record at the time of the June 1971 denial included service treatment records, and an April 1971examination that showed that the Veteran reported excessive tearing of the right eye and was found to have a 1/2 inch wide scar on the right side of his face.   

The basis for the denial was the fact that the service treatment records failed to reflect any mention of a laceration to the Veteran's face.  

Evidence received since the June 1971 rating decision includes June 2008 testimony from the Veteran which details the circumstances of the injury and also includes an assertion that that one of his VA doctors has told him that he has an eye disability due to an in service injury. 

The Board once again notes that for the purpose of determining whether evidence is new and material, the evidence is presumed to be credible.  The Board finds that the Veteran's testimony regarding a nexus opinion constitutes new and material evidence.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 

Although the Veteran's testimony regarding a nexus opinion is presumed to be credible for the purposes of determining whether new and material evidence has been received, the Board does not find the alleged nexus opinion in the claims file.  As discussed in the Remand below, the Board finds that a VA examination and opinion is warranted to determine the etiology of the Veteran's alleged eye disability.  

Veterans Claims Assistance Act of 2000

A discussion of compliance with the Veterans Claims Assistance Act of 2000 will be included in any final merits determination by the Board on the remanded issues.  See generally  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).



ORDER

New and material evidence to reopen a claim for service connection for a right eye disability has been received.  To this extent, the claim is granted. 


REMAND

I.  Right Eye 

The Board notes that four months after being discharged from service, the Veteran underwent an April 1971 VA examination in which he complained of tearing of the right eye.  The examiner noted laceration on the right side of the Veteran's face along the anterior prominence of the zygomatic bone (an injury that allegedly occurred in service).  The Board finds that a VA examination is warranted to determine the nature and etiology of an alleged right eye disability.  

II.  Hearing Loss and Tinnitus

With regard to these issues, the Board notes that the December 2008 VA examination report does not clearly address the significance of the decrease in hearing acuity noted on inservice tests.  The examiner noted this fact, but did not offer any clear explanation of the significance.  This is critical in light of the judicial holding in Hensley v. Brown, 5 Vet.App. 155, 159 (1993) regarding whether inservice evidence of a decrease in hearing acuity might support a finding that hearing loss disability first shown after service may nevertheless be causally related to noise exposure during service.  Under the circumstances, additional examination is necessary. 

III.  PTSD

It appears that a claimed stressor has been corroborated as shown by a November 2008 RO memorandum.  The question is whether the Veteran does in fact suffer from PTSD related to the corroborated stressor.  In this regard, several VA clinical records list diagnoses of PTSD.  However, the March 2010 VA examiner determined that the Veteran does not suffer from PTSD.  It appears that this opinion was based, in part, by the lack of re-experiencing Vietnam experiences.  The Board's review of the VA clinical records reveals a number of entries with appear to document such re-experiencing of symptoms.  Under the circumstances, the Board believes additional examination, with appropriate psychological testing if deemed appropriate, is necessary to fully assist the Veteran.   


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination for the purpose of determining the etiology of the Veteran's current right eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that any current right eye disability began during service or is causally linked to any incident of service, to include reported in-service injuries.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

2.  The Veteran should be afforded a VA audiological examination for the purpose of determining whether his hearing loss and tinnitus are causally related to noise exposure during service.  The claims file must be made available to the examiner for review in connection with the examination.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's hearing loss and tinnitus are causally related to noise exposure during service.  

The examiner is requested to provide a rationale which specifically discussed the significance of any evidence of a decrease in hearing acuity during service. 

3.  The Veteran should be afforded a VA PTSD examination (by a psychiatrist if available).  The claims file must be made available to the examiner for review in connection with the examination.  If deemed medically appropriate, psychological testing for PTSD should be accomplished.  The examiner should be informed of the details of the corroborated stressor.  The examiner should clearly offer an opinion as to whether a diagnosis of PTSD related to the corroborates stressor is warranted. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


